DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species XXIV (Fig. 26a-c) and Subspecies I (Fig. 1) in the reply filed on 10/20/21 is acknowledged.
Claim 38 is allowable. The restriction requirement, as set forth in the Office action mailed on 8/20/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 52, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Paul on 12/10/21.
The application has been amended as follows: 
Specification: 
Paragraph [0001]: The paragraph has been replaced with 
--This application is a divisional of United States Patent Application No. 12/489,181 filed June 22, 2009, now United States Patent No. 8,298,262 issued on October 30, 2012, which is a continuation-in-part application of: (1.) United States Patent Application No. 12/474,802 filed on May 29, 2009, now United States Patent No. 8,088,130 issued on January 3, 2012, (2.) United States Patent Application No. 11/541,506 filed on September 29, 2006, now United States Patent No. 7,601,165 issued on October 13, 2009, (3.) United States Patent Application No. 11/541,505 filed on September 29, 2006, now United States Patent No. 7,658,751 issued on February 9, 2010, (4.) United States Patent Application No. 12/014,399 filed on January 15, 2008, now United States Patent No. 7,909,851 issued on March 22, 2011, (5.) United States Patent Application No. 12/014,340 filed on January 15, 2008, now United States Patent No. 7,905,904 issued on March 15, 2011, (6.) United States Patent Application No. 11/935,681 filed 
Paragraph [0002]: The paragraph has been replaced with 
--This application is also a divisional of United States Patent Application No. 13/412,116 filed on March 5, 2012, now United States Patent No. 8,771,316 issued on July 8, 2014, which is a continuation-in-part of: (1.) United States Patent Application No. 12/196,405 filed on August 22, 2008, now United States Patent No. 8,128,658 issued on March 6, 2012, (2.) United States Patent Application No. 12/196,407 filed on August 22, 2008, now United States Patent No. 8,137,382 issued on March 20, 2012, and (3.) United States Patent Application No. 12/196,410 filed on August 22, 2008, now United States Patent No. 8,118,836 issued on February 21, 2012.—
Claims:
	Claim 38: The claim has been replaced with 
-- (Currently Amended) A method of implanting a suture anchor assembly into a bone, the method comprising:            inserting a flexible sleeve anchor in combination with a suture that extends at least partly through a longitudinal bore in the flexible sleeve anchor into the bone so that: (i) the 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Abrams et al. (7,517,357), McDevitt et al. (5,935,129), and Lee et al. (5,480,403), teach a method of implanting a suture anchor assembly similar to that of the claimed, however the prior art of record does not teach that the sleeve is a braided or woven material which is deformed by applying tension on the suture that extends through it. 
Specifically, the art of record when considered alone or in combination neither renders obvious nor anticipates a method of implanting a suture anchor into a bone hole by inserting a braided or woven flexible sleeve with a longitudinal bore, a suture extending partially through it and both ends extending outside the bone hole, applying tension on the suture ends to change the shape of the sleeve and driving and elongated fastening member towards the sleeve, in conjunction with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771